Citation Nr: 1110966	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for otitis externa.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel











INTRODUCTION

The Veteran had active military service from September 1999 to April 2000 and December 2002 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2009 the Board granted the issue of entitlement to service connection for tinea pedis and remanded the issue of service connection for otitis externa to the Appeals Management Center (AMC) for further development.  The Board also remanded the issues of service connection for chronic headaches and service connection for acquired psychiatric disorder, to include posttraumatic stress disorder.  During the pendency of the appeal the AMC issued a January 2011 rating decision that granted service connection for PTSD with a 70 percent disability rating effective October 26, 2006.  The January 2011 rating decision also granted the Veteran service connection for tension headaches with a 30 percent disability rating effective May 14, 2007.  The Board finds that the grants of service connection by the January 2011 rating decision represent a full grant of benefits sought on appeal; therefore, the Board finds that the issues of service connection for PTSD and tension headaches are no longer before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In November 2009 the Board remanded the issue of entitlement to service connection for otitis externa to the RO/AMC for further development; specifically, for a VA examination.  The VA examiner was directed to provide a diagnosis corresponding to the claimed otitis externa and to opine whether it was at least as likely as not that the diagnosed disorder was etiologically related to the Veteran's period of  active service.  The remand also directed the examiner that if any symptomatology could not be attributed to any known clinical diagnosis then the examiner should indicate whether it represented an objective indication of  a chronic disability that was a result of an undiagnosed illness related to his Persian Gulf War service.  The Veteran was afforded a VA examination in October 2010 and the examiner stated that the Veteran had no active infection.  He also stated that "By 2007 C-File shows diagnosis of Chronic Otitis Externa, but no reference to condition since 2003."  The Board finds that this statement is in conflict with the evidence in the Veteran's claims file and even with an earlier comment by the examiner.  In the beginning of his examination report the examiner stated that the Veteran's last episode was 5 weeks prior.  The Veteran's VA treatment records reveal  that he was treated in April 2009 for recurrent otitis externa and that the first diagnosis of record was in October 2006; however, in May 2007 it was stated that the Veteran had a 2 year history of chronic right otitis externa of the right ear indicating a possible diagnosis in 2005. 

The Board therefore finds that the Veteran should be scheduled for a new VA examination to determine the nature and likely etiology of the Veteran's otitis externa.  The VA examiner should opine whether it is at least likely as not that any diagnosis of recurrent otitis externa is related to the Veteran's military service; including his military service in the Persian Gulf.  

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of otitis externa.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history  and any assertions regarding whether otitis externa is due to or aggravated by service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has a current diagnosis of otitis externa, including a diagnosis of recurrent otitis externa.  The examiner should provide a medical opinion as to whether it is at least as likely as not that any diagnosis of otitis externa is due to or aggravated by service.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



